DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Response to Amendment
	The amendment filed on February 28, 2022 has been entered.  Applicant has amended claims 1, 6, 8, 9 and 17.  Claims 1-20 remain pending, have been examined, and currently stand rejected.
	Please note that a new examiner has been assigned to the prosecution of the instant application.  The examiner’s contact information is found below in the conclusion section.



Claim Interpretation
	Applicant’s claims recite various limitations that do not move to distinguish over prior art.
	Claims 9 and 17 recite the phrase “the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit.”  This phrase merely describes the reason why the re-directed request was received (e.g., because the use selected an offer…), however the fact that the re-directed request is received for a particular reason fails to manipulate the system performing the process(es) or affect how any of the positively recited steps are performed.  For example, the system for securing sensitive data does not receive the request differently simply because the request was received for this reason, and the system does not make any determination that the re-directed request has this particular indication.  Furthermore, applicant is not positively reciting the use of any of the data received in the re-directed request.  Accordingly, this phrase fails to distinguish the claimed invention from the prior art.

Claim Objection
	Claims 9 and 17 are objected to for the following informalities:
	Claim 9 recites the limitation “the first user” as in “generating an anonymized credit application corresponding to the user based on a financial profile corresponding to the first user.”  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation “the first user” as in “generate an anonymized credit application corresponding to the user based on a financial profile corresponding to the first user.”  There is insufficient antecedent basis for this limitation in the claim.
	Both claims 9 and 17 recite a “user” and a “first user.”  As best understood, the “user” and the “first user” are the same user.  Examiner suggests amending the claims to use consistent terminology throughout all of the claims.  Examiner notes that dependent claims 10-12, 16 and 18-20 also recite a “first user”, accordingly these dependent claims may require further amendments depending on how the antecedent basis issue is corrected in the independent claims.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a machine (i.e. claims 1-8), a process (i.e. claim 9-16), and a manufacture (i.e. claims 17-20).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Claim 1 recites:
A system for securing sensitive data, the system comprising:
one or more databases configured to store:
personally identifiable information corresponding to a first user of the system;
at least one processor; and 
a memory configured to store instructions, the instructions when executed by the processor are operable to:
obtain financial information associated with the first user, the financial information comprising the personally identifiable information;
determine a first portion of the financial information based on excluding the personally identifiable information and including information selected to enable a third party to generate an offering or promotion for the first user;
communicate the first portion of the financial information to the third party without revealing the personally identifiable information to the third party;
determine that the first user accepted the offering or promotion of the third party;
determine a second portion of the financial information based on excluding the personally identifiable information and including information selected to enable the third party to generate a credit offer for the first user;
in response to determining that the first user accepted the offering or promotion of the third party, communicate a credit application to the third party without revealing the personally identifiable information to the third party, the credit application comprising the second portion of the financial information; and
in response to determining that the first user accepted the credit offer of the third party, automatically communicate, to the third party, the personally identifiable information corresponding to the first user.
Here the claim recites the abstract idea of obtaining information associated with a user and selectively providing that information, or portions thereof, to a third party based on various events/actions.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes the managing of an interaction between people (e.g. an interaction between a first user and a third party).	Claim 9, which is selected as being representative of independent claims 9 and 17, recites:
A method of securing sensitive data, the method comprising:
receiving, by a system for securing sensitive data, a re-directed request from a redirecting party, the re-directing party distinct from the system for securing sensitive data, the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit;
in response to receiving the re-directed request, obtaining personally identifiable information corresponding to the user;
generating an anonymized credit application corresponding to the user based on a financial profile corresponding to the first user;
communicating the anonymized credit application to a third party, wherein the third party corresponds to the re-directing party or another third party; and
in response to determining that the user accepted a credit offer associated with the third party, communicating, to the third party, the personally identifiable information corresponding to the user.
Claim 9, although slightly different in scope, recites the same abstract idea as that found in claim 1.  That is, claim 9 also recites the abstract idea of obtaining information associated with a user and selectively providing that information, or portions thereof, to a third party based on various events/actions.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes the managing of an interaction between people (e.g. an interaction between a first user and a third party).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a system for securing sensitive data, at least one processor, a memory, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of: one or more databases configured to store: personally identifiable information corresponding to a first user of the system; at least one processor; and a memory configured to store instructions.  Claims 9 and 17 both recite the additional element of: a system for securing sensitive data.  The one or more databases, at least one processor, memory and system for securing sensitive data are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Examiner finds no indication in the Specification, that the operations recited in claims 1, 9 or 17 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, claims 1, 9 and 17 lack additional elements that improve a computer or other technology.  The additional elements do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  They do not transform or reduce a particular article to a different state or thing.  They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment.  Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components/devices (e.g., one or more databases, at least one processor, memory, a system for securing sensitive data, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  	Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-8, 10-16 and 18-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	Dependent claims 2-4, 10-12 and 18-20 refine the abstract idea by describing the manner in which the information pertaining to the user is provided (e.g., via the use of a token).  These claim elements fall within the confines of the abstract idea and fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 5 and 13 merely provide descriptive language that describes the type of entity the third party comprises.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 6  refine the abstract idea by describing the type of data stored/collected and used during the application process.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 7 and 15 merely provide descriptive language that describes the particular type of credit source that is the basis of the financial profile.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 8 and 16 refine the abstract idea by describing the source of some of the obtained information.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 14 provides descriptive language regarding the sources for the information found in each financial profile.  This claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2008/0033869 A1) and Koltnow et al. (US 2018/0053252 A1) (“Koltnow”).
Regarding Claim 1:  Steele discloses a system for securing sensitive data, the system comprising:
one or more databases (See at least Steele [0051] “a computer network-accessible database”; [0073]; [0118]) configured to store:
personally identifiable information corresponding to a first user of the system (See at least Steele [0051-0052]; [0118].  Where one or more databases (i.e. a computer network-accessible database) are configured to store personally identifiable information (e.g., a personal information profile, a Personal Information Record (PIR)) corresponding to a first user (i.e. a consumer) of the system.);
at least one processor (See at least Steele [0041] “a computer system”; [0075]; [0173]); and 
a memory configured to store instructions (See at least Steele [0041]; [0075]; [0173]), the instructions when executed by the processor are operable to:
obtain financial information associated with the first user, the financial information comprising the personally identifiable information (See at least Steele [0040]; [0047-0049].  Where financial information (i.e. a totality of information about the consumer, e.g., information that uniquely identifies the consumer, information that does not uniquely identify the consumer, a credit report for the consumer) associated with the first user (i.e. consumer) is obtained, the financial information (i.e. totality of information) comprising the personally identifiable information (i.e. information that uniquely identifies the consumer).);
determine a first portion of the financial information based on excluding the personally identifiable information and including information selected to enable a third party to generate an offering or promotion for the first user (See at least Steele [0040-0041]; [0047-0049].  Where a first portion of the financial information (i.e. information that is not unique to the customer, e.g., data set 502) is determined based on excluding the personally identifiable information (i.e. based on excluding the information that uniquely identifies the consumer, e.g., excluding the PIR) and including information (e.g., the consumer's age, yearly income (identified by ranges rather than specific amounts), sex, nationality, hobbies, home ownership status, etc.) selected to enable a third party (i.e. a supplier) to generate an offering or promotion (i.e. offer) for the first user (i.e. consumer).);
communicate the first portion of the financial information to the third party without revealing the personally identifiable information to the third party (See at least Steele [0049-0052].  Where the first portion of the financial information (i.e. the information that is not unique to the customer, e.g., data set 502) is communicated (e.g., by allowing access to the anonymous financial profile in the database) to the third party (i.e. supplier) without revealing the personally identifiable information to the third party (“The consumer's personal identifying profile 540 is unavailable to the suppliers 560”).);
determine a second portion of the financial information based on excluding the personally identifiable information and including information selected to enable the third party to generate a credit offer for the first user (See at least Steele [0036]; [0040]; [0047-0050]; [0053]; [0061].  Where a second portion of the financial information (i.e. the consumer's credit rating/Anonymous Credit Profile (ACP)) is determined based on excluding the personally identifiable information (i.e. based on excluding the information that uniquely identifies the consumer, e.g., excluding identifying information from the credit report) and including information (e.g., the consumer’s credit rating) selected to enable the third party (i.e. supplier) to generate a credit offer (i.e. offer, e.g., home mortgage loans, auto loans, credit card offers, etc.) for the first user (i.e. consumer).);
communicate a credit application to the third party without revealing the personally identifiable information to the third party, the credit application comprising the second portion of the financial information (See at least Steele [0035-0036]; [0040]; [0047-0053].  Where a credit application (i.e. purged application) is communicated (e.g., by allowing access to the anonymous financial profile in the database) to the third party (i.e. supplier) without revealing the personally identifiable information to the third party (“The consumer's personal identifying profile 540 is unavailable to the suppliers 560”), the credit application (i.e. purged application) comprising the second portion of the financial information (i.e. the consumer's credit rating/Anonymous Credit Profile (ACP)).); and
in response to determining that the first user accepted the credit offer of the third party, automatically communicate, to the third party, the personally identifiable information corresponding to the first user (See at least Steele [0037-0038]; [0042]; [0052].  Where in response to determining that the first user (i.e. consumer) accepted the credit offer (i.e. offer) of the third party (i.e. of the supplier), automatically communicate (i.e. send/forward), to the third party (i.e. to the supplier), the personally identifiable information corresponding to the first user (i.e. the consumer's personal information/identifying profile).).
	Steele discloses where a consumer receives offers (e.g., home mortgage loans, auto loans, credit card offers, etc.) via a consumer homepage, and that the consumer can review the pending offers, compare and contrast them, and accept the best one.  Steele [0037]; [0061]; [0157].  Steele differs, in part, from the claimed invention because Steele does not explicitly disclose a process that uses two different offers (e.g., an offering/promotion and a credit offer).  Accordingly, while Steele discloses where the consumer (i.e. first user) accepts an offer (i.e. credit offer), Steele does not explicitly disclose determin[ing] that the first user accepted the offering or promotion of the third party.  Additionally, Steele discloses where a credit application (i.e. purged application) is communicated (e.g., by allowing access to the anonymous financial profile in the database) to the third party (i.e. supplier) without revealing the personally identifiable information to the third party (“The consumer's personal identifying profile 540 is unavailable to the suppliers 560”), the credit application (i.e. purged application) comprising the second portion of the financial information (i.e. the consumer's credit rating/Anonymous Credit Profile (ACP)).  However, Steele does not explicitly disclose that credit application is communicated to the third party in response to determining that the first user accepted the offering or promotion of the third party.
	Koltnow, on the other hand, teaches: 
determine that the first user accepted the offering or promotion of the third party (See at least Koltnow [0056]; [0077]; [0079]; Fig. 3C; Fig. 3D.  Where it is determined that the first user (i.e. user) accepted the offering or promotion (i.e. accepts the pre-approved credit offer) of the third party (i.e. incentive provider).); and
in response to determining that the first user accepted the offering or promotion of the third party, communicate a credit application to the third party, the credit application comprising [a] second portion of financial information (See at least Koltnow [0056]; [0079-0082]; Fig. 3C; Fig. 3D.  Where in response to determining that the first user (i.e. user) accepted the offering or promotion (i.e. accepted the pre-approved credit offer) of the third party (i.e. the incentive provider), communicate a credit application (i.e. credit application) to the third party (i.e. to the incentive provider), the credit application comprising a second portion of financial information (e.g., additional application information and/or missing portions from the credit application form).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steele’s method of communicating various anonymous financial information to a supplier (i.e. third party), and allowing a consumer to review and accept offers, to include the teachings of Koltnow, in order to allow a user accepting an offer to fill in missing, and/or additional, information before being provided access to the offer (Koltnow [0080-0082]).

Regarding Claim 2:  The combination of Steele and Koltnow discloses the system of claim 1.  Steele further discloses wherein the instructions, when executed by the processor, are further operable to:
generate a first token corresponding to the first user (See at least Steele [0118-0120].  Where a first token (i.e. Unique Identification Number (UIN)) corresponding to the first user (i.e. consumer) is generated.), and
communicate the first token to the third party (See at least Steele [0085]; [0118-0120]; [0160]; Fig. 9; Fig. 20.  Where the first token (i.e. Unique Identification Number (UIN)) is communicated to the third party (i.e. supplier).).

Regarding Claim 3:  The combination of Steele and Koltnow discloses the system of claim 2.  Steele further discloses wherein the instructions, when executed by the processor, are further operable to:
in response to receiving the first token from the third party, provide the third party with access to one or more of:
the credit application associated with the first user (See at least Steele [0035-0036]; [0047-0053]; [0118-0120]; [0132].  Where in response to receiving the first token (i.e. UIN) from the third party (i.e. from the supplier), provide the third party with access to the credit application (i.e. purged application) associated with the first user (i.e. consumer).); or
the personally identifiable information corresponding to the first user (See at least Steele [0035-0036]; [0047-0053]; [0118-0120]; [0132].  Where in response to receiving the first token (i.e. UIN) from the third party (i.e. from the supplier), provide the third party with access to the personally identifiable information corresponding to the first user (i.e. provide access to the information that uniquely identifies the consumer, e.g., the PIR).).

Regarding Claim 4:  The combination of Steele and Koltnow discloses the system of claim 2.  Steele further discloses wherein the instructions, when executed by the processor, are operable to:
in response to receiving the token from the third party, decrypt, using the token received from the third party, one or more of:
the credit application associated with the first user (See at least Steele [0040]; [0118-0120].  Where in response to receiving the token from the third party (i.e. from the supplier), decrypt, using the token received from the third party, the credit application associated with the first user (i.e. note that the PIR, which is decrypted, is part of the application).); or
the personally identifiable information corresponding to the first user (See at least Steele [0118-0120].  Where in response to receiving the token from the third party (i.e. from the supplier), decrypt, using the token received from the third party, the personally identifiable information corresponding to the first user (i.e. the information that uniquely identifies the consumer, e.g., the PIR).).

Regarding Claim 5:  The combination of Steele and Koltnow discloses the system of claim 1.  Steele further discloses wherein the third party is selected from the group comprising: a financial institution;
a creditor; a market intermediary (See at least Steele [0027] “Suppliers are defined as any individual or company offering or brokering risk-based priced products and services where risk is determined based on the current status and historical experience or record of a consumer. Typical risk-based priced products and services include loans (auto, personal, student, secured, unsecured), mortgages (first or second), lines of credit (secured or unsecured), credit cards, debit cards, leases, auto insurance, life insurance, health insurance, accidental death and dismemberment insurance, disability insurance, medical services, etc.”; [0077].).

Regarding Claim 6:  The combination of Steele and Koltnow discloses the system of claim 1.  Steele further discloses wherein the one or more databases are further configured to store a financial profile that corresponds to the first user, the financial profile based on data received from one or more credit sources, and wherein the credit application for the first user is based on the financial profile that corresponds to the first user (See at least Steele [0035-0036]; [0040]; [0049-0052].  Wherein the one or more databases are further configured to store a financial profile that corresponds to the first user (i.e. anonymous financial profile), the financial profile based on data received from one or more credit sources (e.g., a credit bureau), and wherein the credit application (i.e. purged application) for the first user (i.e. consumer) is based on the financial profile that corresponds to the first user.).

Regarding Claim 7:  The combination of Steele and Koltnow discloses the system of claim 6.  Steele further discloses wherein the credit source is one selected from the group consisting of: a financial institution; a creditor; and a credit bureau (See at least Steele [0036]; [0040]; [0048].).

Regarding Claim 8:  The combination of Steele and Koltnow discloses the system of claim 1.  Steele further discloses wherein the personally identifiable information corresponding to the first user is provided by the first user (See at least Steele [0029] “Personal information supplied by applicant includes information that identifies a specific person, family or business, including name (first, middle, last, family, Christian, surname, given name, maiden name, married name, business name, registered business name, etc.), address (number and street, apartment name and number, rural delivery route, Post Office box number, etc.), complete telephone number, identifying number (Social Security Number, Driver's License Number, Dun and Bradstreet D-U-N-S Number, State Registration Number, Federal Tax Identification Number/Employer Identification Number (EIN), Business License Number), birth date, phone number (voice or fax), Uniform Resource Identifier (URI), Uniform Resource Locator (URL), etc.”).

	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2008/0033869 A1) and Bender et al. (US 2011/0161422 A1) (“Bender”).
Regarding Claims 9, 17:  Steele discloses:
	Claim 9:  a method of securing sensitive data, the method comprising:
	Claim 17:  one or more computer readable non-transitory storage media embodying software that is operable when executed to:
obtain personally identifiable information corresponding to the user (See at least Steele [0040]; [0047-0049].  Where personally identifiable information (i.e. information that uniquely identifies the consumer) corresponding to the user (i.e. consumer) is obtained.);
generate an anonymized credit application corresponding to the user based on a financial profile corresponding to the first user (See at least Steele [0035]; [0040]; [0047-0053].  Where an anonymized credit application (i.e. purged application) corresponding to the user (i.e. consumer) is generated (e.g., by separating, and/or purging, information) based on a financial profile (i.e. anonymous financial profile) corresponding to the first user (i.e. consumer).);
communicate the anonymized credit application to a third party, wherein the third party corresponds to the re-directing party or another third party (See at least Steele [0027]; [0035-0036]; [0040]; [0047-0053].  Where the anonymized credit application (i.e. purged application) is communicated (e.g., by allowing access to the anonymous financial profile in the database) to a third party (i.e. a supplier), wherein the third party corresponds to the re-directing party or another third party.); and
in response to determining that the user accepted a credit offer associated with the third party, communicate, to the third party, the personally identifiable information corresponding to the user (See at least Steele [0037-0038]; [0042]; [0052].  Where in response to determining that the user (i.e. consumer) accepted a credit offer (i.e. offer) associated with the third party (i.e. associated with the supplier), communicate (i.e. send/forward), to the third party (i.e. to the supplier), the personally identifiable information corresponding to user (i.e. the consumer's personal information/identifying profile).).
	Steele discloses where a consumer receives offers (e.g., home mortgage loans, auto loans, credit card offers, etc.) via a consumer homepage, and that the consumer can review the pending offers, compare and contrast them, and accept the best one.  Steele [0037]; [0061]; [0157].  Steel further discloses where the Anonymous Transaction Service (i.e. system for securing sensitive data) obtains personally identifiable information (i.e. information that uniquely identifies the consumer) corresponding to the user (i.e. consumer).  Steele [0040]; [0047-0049].  However, Steele does not explicitly disclose:  receive, by a system for securing sensitive data, a re-directed request from a redirecting party, the re-directing party distinct from the system for securing sensitive data, the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit; or in response to receiving the re-directed request, obtain personally identifiable information corresponding to the user. 
	Bender, on the other hand, teaches:
receive, by a system for securing sensitive data, a re-directed request from a redirecting party, the re-directing party distinct from the system for securing sensitive data, the re-directed request indicating that a user selected an offer that the re-directing party presented to the user (See at least Bender [0036]; [0043-0045]; Fig. 7 step 730.  Where a system for securing sensitive data (i.e. service bureau 640, operator of the anonymizer engine) receives a re-directed request (i.e. validation request) from a redirecting party (i.e. from a merchant site 625), the re-directing party (i.e. merchant site 625) distinct from the system for securing sensitive data (i.e. the service bureau 640), the re-directed request indicating that a user selected an offer that the re-directing party presented to the user (e.g., an offer for the user to register at the merchant site).); and
in response to receiving the re-directed request, obtain personally identifiable information corresponding to the user (See at least Bender [0046-0048]; [0057]; Fig. 7 steps 735 and 740.  Where, in response to receiving the re-directed request (i.e. in response to receiving the validation request), obtain personally identifiable information corresponding to the user (e.g., obtain corrected address details corresponding to the user).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steele’s method of receiving an indication that a user accepted an offer, and obtaining information that uniquely identifies the consumer, to include the teachings of Bender, in order to verify the name and address information received from the user (Bender [0047]).

Regarding Claims 10 and 18:  The combination of Steele and Bender discloses the method of claim 9 and the media of claim 17.  Steele further discloses:
generate a first token corresponding to the first user (See at least Steele [0118-0120].  Where a first token (i.e. Unique Identification Number (UIN)) corresponding to the first user (i.e. consumer) is generated.), and
communicate the first token to the third party (See at least Steele [0085]; [0118-0120]; [0160]; Fig. 9; Fig. 20.  Where the first token (i.e. Unique Identification Number (UIN)) is communicated to the third party (i.e. supplier).).

Regarding Claim 11:  The combination of Steele and Bender discloses the method of claim 9.  Steele further discloses:
in response to receiving the first token from the third party, providing the third party with access to one or more of:
the credit application associated with the first user (See at least Steele [0035-0036]; [0047-0053]; [0118-0120]; [0132].  Where in response to receiving the first token (i.e. UIN) from the third party (i.e. from the supplier), provide the third party with access to the credit application (i.e. purged application) associated with the first user (i.e. consumer).); or
the personally identifiable information corresponding to the first user (See at least Steele [0035-0036]; [0047-0053]; [0118-0120]; [0132].  Where in response to receiving the first token (i.e. UIN) from the third party (i.e. from the supplier), provide the third party with access to the personally identifiable information corresponding to the first user (i.e. provide access to the information that uniquely identifies the consumer, e.g., the PIR).).

Regarding Claims 12, 19 and 20:  The combination of Steele and Bender discloses the method of claim 9 and the media of claim 18.  Steele further discloses:
in response to receiving the token from the third party, decrypt, using the token received from the third party, one or more of:
the credit application associated with the first user (See at least Steele [0040]; [0118-0120].  Where in response to receiving the token from the third party (i.e. from the supplier), decrypt, using the token received from the third party, the credit application associated with the first user (i.e. note that the PIR, which is decrypted, is part of the application).); or
the personally identifiable information corresponding to the first user (See at least Steele [0118-0120].  Where in response to receiving the token from the third party (i.e. from the supplier), decrypt, using the token received from the third party, the personally identifiable information corresponding to the first user (i.e. the information that uniquely identifies the consumer, e.g., the PIR).).

Regarding Claim 13:  The combination of Steele and Bender discloses the method of claim 9.  Steele further discloses wherein the third party is selected from the group comprising: a financial institution;
a creditor; a market intermediary (See at least Steele [0027] “Suppliers are defined as any individual or company offering or brokering risk-based priced products and services where risk is determined based on the current status and historical experience or record of a consumer. Typical risk-based priced products and services include loans (auto, personal, student, secured, unsecured), mortgages (first or second), lines of credit (secured or unsecured), credit cards, debit cards, leases, auto insurance, life insurance, health insurance, accidental death and dismemberment insurance, disability insurance, medical services, etc.”; [0077].).

Regarding Claim 14:  The combination of Steele and Bender discloses the method of claim 9.  Steele further discloses wherein each financial profile is generated based on data received from one or more credit sources  (See at least Steele [0035-0036]; [0040]; [0049-0052].  Wherein each financial profile (i.e. anonymous financial profile) is generated based on data received from one or more credit sources (e.g., a credit bureau).)

Regarding Claim 15:  The combination of Steele and Bender discloses the method of claim 14.  Steele further discloses wherein the one or more credit sources comprise at least one of: a financial institution; a creditor; and a credit bureau (See at least Steele [0036]; [0040]; [0048].).

Regarding Claim 16:  The combination of Steele and Bender discloses the method of claim 9.  Steele further discloses wherein the personally identifiable information corresponding to the first user is provided by the user (See at least Steele [0029] “Personal information supplied by applicant includes information that identifies a specific person, family or business, including name (first, middle, last, family, Christian, surname, given name, maiden name, married name, business name, registered business name, etc.), address (number and street, apartment name and number, rural delivery route, Post Office box number, etc.), complete telephone number, identifying number (Social Security Number, Driver's License Number, Dun and Bradstreet D-U-N-S Number, State Registration Number, Federal Tax Identification Number/Employer Identification Number (EIN), Business License Number), birth date, phone number (voice or fax), Uniform Resource Identifier (URI), Uniform Resource Locator (URL), etc.”).

Response to Arguments
Claim Interpretation
	Applicant argues that the portion of claim 9 which recites “the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit” is further limiting.  Amendment, p. 12.  Particularly, Applicant states “in Claim 9, receiving the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit causes the process to obtain the personally identifiable information corresponding to the user, which in turn facilitates other steps of the process (such as communicating to the third party the personally identifiable information corresponding to the user in response to determining that the user accepted a credit offer associated with the third party).”  Id.  Examiner acknowledges that the obtaining of personally identifiable information corresponding to the user (i.e. claim 9’s second limitation) occurs in response to receiving the re-directed request.  However, the portion of the limitation which recites “the re-directed request indicating that a user selected an offer that the re-directing party presented to the user in response to a preliminary request for credit” is merely providing descriptive language about why the re-directed request is being received.  As currently recited, the claimed invention is not concerned with the reason why the request was received, it is only concerned that the re-directed request is received.  As indicated above in the Claim Interpretation section, the claimed invention is not making any determination/decision that the re-directed request has this particular indication, and there is no indication that the claimed invention is looking at any of the data/information in the request itself.  Accordingly, the cited portion of the limitation does not further limit how the claimed invention is performed and it does not alter the structure or the manner in which the claimed system operates.  Therefore, the cited portion of this limitation fails to distinguish the claimed invention from the prior art.
	Applicant argues that the portion of the claim 9 “communicating” step which recites “wherein the third party corresponds to the re-directing party or another third party” is further limiting because it describes the third party to which the process communicates the anonymized credit application.  Amendment, p. 12.  Examiner agrees.

Claim Rejections – 35 U.S.C. § 103	Applicant’s arguments with respect to Fano and Claim 1 (Amendment pp. 8-11) have been considered but are moot as Fano is no longer being used in the prior art rejection.
	Applicant’s arguments with respect to Fano and Claim 9 (Amendment p. 12) have been considered but are moot as Fano is no longer being used in the prior art rejection.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
McGough (US 2004/0230534 A1) discloses the sending of an anonymized credit application and the receiving of a response to the credit application.  McGough Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 1, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685